                                                       THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
                                                             CASE NO.
10          In re Cedar Shakes and Shingles                  2:19-cv-00288-MJP
            Antitrust Litigation
11
                                                             STIPULATION AND
12                                                           ORDER CONCERNING
            This Document Relates to:
13          ALL CLASS ACTIONS                                EXPERT DISCOVERY

14

15
            The parties in the above-captioned cases, 1 through their respective counsel of record,
16
     stipulate to the following regarding the scope of expert reports and discovery in the above-
17
     captioned matters and all other matters subsequently consolidated with them (collectively, the
18
     “Class Actions”), subject to approval by the Court.
19
            1.      This Stipulation and Order Concerning Expert Discovery (“Stipulation”) does not
20
     set or alter the time for any disclosure required by Federal Rule of Civil Procedure 26(a)(2)(B) or
21
     the timing of any deadlines set forth in any operative scheduling orders entered in this case.
22
            2.      To the extent that this Stipulation imposes limitations on discovery that would
23

24
     1
     This Stipulation and Order Concerning Expert Discovery shall govern the parties in the above-
25 captioned case whether they currently are involved or become so in the future, and any related
   actions that may later be consolidated with this case, including, but not limited to, the parties in
26 the Direct Purchaser Action, the Reseller Action, and the End User Action.

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 1
 1 otherwise be available under the Federal Rules of Civil Procedure or this Court’s standing orders,

 2 the parties have agreed to those limitations to increase the efficiency of their dealings with

 3 testifying experts and to minimize discovery disputes regarding testifying experts. Neither the

 4 terms of this Stipulation nor the parties’ agreement to them shall be considered an admission by

 5 any party that any of the information restricted from discovery by this Stipulation would otherwise

 6 be discoverable or admissible.

 7          3.     The following types of information shall not be the subject of any form of discovery

 8 and the parties shall not be obligated to preserve such information in any form or include such
 9 information on any privilege log:

10                 (a)     all written or oral communications in connection with this matter among
11                         and between the testifying expert and consultants, counsel, other experts for
12                         other parties in this matter, and/or staff or among any of these actors in
13                         connection with this matter, including, but not limited to:
14                         (i)    counsel and the testifying expert and/or the expert’s staff and/or
15                                supporting firms;
16                        (ii)    counsel and any non-testifying expert consultant and/or the
17                                consultant’s staff;
18                        (iii)   the expert and other experts and/or other non-testifying expert

19                                consultants;

20                        (iv)    experts and their staff and/or supporting firms;

21                         (v)    non-testifying expert consultants and their staffs; and/or

22                        (vi)    the respective staffs and/or supporting firms of experts or non-

23                                testifying expert consultants and the staffs and/or supporting firms

24                                of other experts or non-testifying expert consultants;

25                 (b)     all written or oral communications relating to the deposition of the expert;

26                 (c)     all work performed by non-testifying consultants;

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 2
 1                  (d)    all written or oral communications or other materials relating to interviews

 2                         of or the potential retention of experts or consultants;

 3                  (e)    drafts of any of the following:

 4                          (i)    final reports,

 5                         (ii)    written testimony,

 6                        (iii)    affidavits,

 7                         (iv)    declarations, or

 8                         (v)     other written materials prepared in connection with this matter;
 9                  (f)    preliminary or intermediate calculations, computations, or other data runs,
10                         or other types of preliminary work created by, for, or at the direction of a
11                         testifying expert by consultants, counsel, other experts, and/or staff;
12                  (g)    any notes, analyses, comments, or other writings taken or prepared by or for
13                         a testifying expert in connection with this matter;
14                  (h)    budgets, invoices, bills, receipts, or time records concerning testifying or
15                         non-testifying expert witnesses or consultants, their staff, assistants,
16                         colleagues, or associates, or their companies or organizations, except an
17                         expert may be asked reasonable questions regarding the compensation of
18                         the expert and his or her staff, the amount of time an expert or that expert’s

19                         staff has spent on the expert’s report and associated work, and the amount

20                         of money billed for the report and associated work.

21          4.      The limitations contained in Paragraph 3 shall not apply to any communications,

22 documents, data sets, data runs, calculations, computations, or other forms of information or work

23 upon which a testifying expert relies as a basis for any of his or her opinions or reports.

24          5.      In addition to what is required by Federal Rule of Civil Procedure 26, for each

25 testifying expert designated by the parties, the designating party will, within three (3) business

26 days of serving the corresponding expert report and/or expert declaration pursuant to Fed. R. Civ.

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 3
 1 P. 26(a)(2)(B) or otherwise, produce:

 2                 (a)     copies of the data, materials, and/or other information relied upon by the

 3                         expert witness in forming the expert witness’s opinions, including all raw

 4                         and final electronic data sets and electronic data compilations in the form or

 5                         format used for the expert’s calculations; 2 provided, however, that data and

 6                         materials produced previously in this action need not be re-produced, but

 7                         may be identified by Bates number, and that data and materials publicly

 8                         available online need not be produced, but may be identified by website,
 9                         title, and date or a working URL;
10                 (b)     the input, programs, and output underlying all calculations relied upon
11                         informing the expert witness’s opinions and/or needed to replicate or
12                         reproduce the expert’s disclosed tables, figures, calculations, and reported
13                         results, including raw and final data sets generated by the expert;
14                 (c)     any information (including, but not limited to, analyses, spreadsheets,
15                         graphs, and charts) relied upon by the expert witness that is based on the
16                         output from any computer programs that are produced; and
17                 (d)     the expert witness’s qualifications, including a list of all publications
18                         authored in the previous 10 years; a list of all other cases in which, during

19                         the previous four years, the expert witness has testified as an expert at trial,

20                         hearing, or arbitration or by deposition, or in which the expert witness has

21                         submitted a report and identified by the party in that action as a testifying

22                         expert; and a statement of the hourly rate to be paid for the expert witness’s

23
     2
24   “Data, materials, and/or other information relied upon” as used in this Paragraph 5(a) shall be
   deemed to include, but will not be limited to, underlying raw and final data, spreadsheets,
25 computerized regression analysis and/or other underlying reports and schedules sufficient to
   reconstruct the work, calculations, and/or analyses upon which the expert witness is relying for
26 his or her opinions.

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 4
 1                         time in the case.

 2          6.      The information required by Paragraph 5 above to be produced shall be produced

 3 electronically (via email or FTP site) where reasonably feasible. Data, statistical analyses, or other

 4 information (including any calculation or exhibit) upon which an expert relies for any of his or her

 5 opinion(s) in this matter shall be provided in machine readable format, including any data that has

 6 been cleaned, reformatted, or modified in any way from the form in which it may have been

 7 provided to the expert. All other documents, data, and other information relied upon shall be

 8 provided in a format as agreed to by the parties, along with any software and instructions required
 9 to read them, but no party need produce computer software or instructions that are reasonably and

10 commercially available (e.g., Microsoft Word, Excel, STATA, SAS). Documents that are publicly

11 available shall be identified by internet addresses where the materials can be accessed or obtained.

12 Documents that have previously been produced during discovery need not be produced if they are

13 identified by Bates number.

14          7.      Paragraph 6 above is not intended to limit the ability of any party to prepare and
15 use demonstrative exhibits, including demonstrative exhibits that may relate to an expert’s

16 testimony, during the course of any hearing or trial. The admissibility of any such demonstrative

17 exhibits shall be subject to the Federal Rules of Evidence, the Federal Rules of Civil Procedure,

18 and this Court’s Local Rules, unless otherwise provided by order of the Court.

19          8.      No subpoenas (for depositions or documents) need be served on any testifying

20 expert from whom a report or declaration is provided. Instead, the party proffering such expert will

21 (a) be responsible for producing all materials and information relied on by the expert as outlined

22 above, and (b) make the expert available for deposition at a time mutually agreed to by the parties

23 and consistent with the Court’s scheduling orders.

24          9.      The parties agree to comply with this Stipulation pending the Court’s approval.

25

26

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 5
 1 Agreed this 29th Day of August, 2019.

 2                                          KELLER ROHRBACK L.L.P.
 3                                          By: /s/ Brian D. Clark (with consent)
                                                 Mark A. Griffin, WSBA #16296
 4                                               Raymond J. Farrow, WSBA #31782
                                                 Karin B. Swope, WSBA #24015
 5                                               1201 Third Avenue, Suite 3200
                                                 Seattle, WA 98101
 6                                               Phone: (206) 623-1900
                                                 Fax: (206) 623-3384
 7                                               mgriffin@kellerrohrback.com
                                                 rfarrow@kellerrohrback.com
 8                                               kswope@kellerrohrback.com
 9                                          LOCKRIDGE GRINDAL NAUEN
                                            P.L.L.P.
10                                          W. Joseph Bruckner (MN#0147758)
                                            Elizabeth R. Odette (MN#0340698)
11                                          Brian D. Clark (MN#00390069)
                                            Arielle S. Wagner (MN#00398332)
12                                          100 Washington Avenue S., Suite 2200
                                            Minneapolis, MN 55401
13                                          Phone: (612) 339-6900
                                            Fax: (612) 339-0981
14                                          wjbruckner@locklaw.com
                                            erodette@locklaw.com
15                                          bdclark@locklaw.com
                                            aswagner@locklaw.com
16
                                           Co-Lead Counsel for the Proposed End User
17                                         Plaintiff Classes
18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 6
       MCNAUL EBEL NAWROT &                           TOUSLEY BRAIN STEPHENS
 1     HELGREN PLLC
 2                                                    By: _/s/ Kim D. Stephens (w/ consent)_
       By: _/s/ Christopher J. Cormier (w/ consent)
          Gregory J Hollon, WSBA #26311                  Kaleigh N.B. Powell, WSBA #52684
 3        600 University Street, Suite 2700              Kim D. Stephens, WSBA #11984
          Seattle, WA 98101-3143                         Jason Dennett, WSBA #30686
 4        Phone: (206) 467-1816                          1700 Seventh Avenue, Suite 22200
          Fax: (206) 624-5128                            Seattle, WA 98101
 5        ghollon@mcnaul.com                             Phone: (206) 682-5600
 6                                                       kpowell@tousley.com
       Liaison Counsel for the Proposed Reseller
       Plaintiff Classes                                 kstephens@tousley.com
 7                                                       jdennett@tousley.com
       BURNS CHAREST LLP
 8     Christopher J Cormier                          HAUSFELD LLP
       5290 Denver Tech Center Pkway, Suite 150       Bonney Sweeney
 9     Greenwood Village, CO 80111                    Samantha Stein
       Phone: (720) 630-2092
10     ccormier@burnscharest.com                      600 Montgomery Street, Suite3200
                                                      San Francisco, CA 94111
11     BURNS CHAREST LLP                              Phone: (415) 633-1908
       Warren T. Burns                                bsweeney@hausfeld.com
12     Spencer M Cox                                  sstein@hausfeld.com
       William B. Thompson
13     900 Jackson Street, Suite 500                  HAUSFELD LLP
       Dallas, TX 75202
14     Phone: (469) 904-4550                          James J. Pizzirusso
       wburns@burnscharest.com                        Nathaniel C. Giddings
15     scox@burnscharest.com                          Paul Gallagher
       wthompson@burnscharest.com                     1700 K Street NW, Suite 650
16                                                    Washington, DC 20006
       BURNS CHAREST LLP                              Phone: (202) 540-7200
17     Lydia A Wright                                 jpizzirusso@hausfeld.com
       365 Canal Street, Suite 1170
18     New Orleans, LA 70130                          ngiddings@hausfeld.com
       Phone: (504) 799-2845                          pgallagher@hausfeld.com
19     lwright@burnscharest.com
                                                      Co-Lead Counsel for the Proposed Direct
20     STOLL STOLL BERNE LOKTING &                    Purchaser Plaintiff Class
       SHLACHETER PC
21     Keith Dubanevich
       Keil M. Mueller
22     Lydia Anderson-Dana
       209 SW Oak Street, Suite 500
23     Portland, OR 97204
       Phone: (503) 227-1600
24     kdubanevich@stollberne.com
       kmueller@stollberne.com
25     landersondana@stollberne.com
26     Co-Lead Counsel for the Proposed Reseller

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 7
       Plaintiff Classes
 1
       LANE POWELL PC                               STOKES LAWRENCE
 2
       By: _/s/ Joseph D. Adamson__                 By: /s/ Mathew L. Harrington (w/ consent)_
 3        Jessica Walder, WSBA #47676
          Larry Steven Gangnes, WSBA #8118               Mathew L. Harrington, WSBA #33276
 4        Heidi Brooks Bradley, WSBA #35759              1420 Fifth Avenue, Suite 3000
          Joseph Adamson, WSBA #54752                    Seattle, WA 98101-2393
 5        1420 Fifth Avenue, Suite 4200                  Phone: (206) 626-6000
          Seattle, WA 98111-9402                         MLH@stokeslaw.com
 6        Phone: (206) 223-7035
          Fax: (206) 223-7107                       Attorneys for Waldun Forest Products Ltd.
 7        walderj@lanepowell.com
          gangnesl@lanepowell.com                   and Waldun Forest Products Partnership
 8        bradleyh@lanepowell.com                   d/b/a The Waldun Group
          adamsonj@lanepowell.com
 9
       Attorneys for Cedar Shake & Shingle
10     Bureau
11
       YARMUTH LLP                                  HILLIS CLARK MARTIN &
12                                                  PETERSON
       By: _/s/ Molly A. Terwilliger (w/ consent)
13         Elizabeth Simson Weinstein, WSBA
           #45763                                   By: _/s/ Jake Ewart (w/ consent)___
14         Molly A. Terwilliger, WSBA #28449
           1420 5TH Avenue, Suite 1400                  Laurie Lootens Chyz, WSBA #14297
15         Seattle, WA 98101                            Jake Ewart, WSBA #38655
           Phone: (206) 516-3800                        Jessica C. Kerr, WSBA #49866
16         Fax: (206) 516-3888                          999 Third Avenue, Suite 4600
           eweinstein@yarmuth.com                       Seattle, WA 98104
17         mterwilliger@yarmuth.com
                                                        Phone: (206) 623-1745
18     Attorneys for Anbrook Industries Ltd.            laurie.chyz@hcmp.com
                                                        jake.ewart@hcmp.com
19                                                      jessica.kerr@hcmp.com
20
                                                    Attorneys for G&R Cedar Ltd. and G&R
21                                                  Cedar (2009) Ltd.

22

23

24

25

26

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 8
     IT IS SO ORDERED.
 1

 2        Dated: ___September 4____, 2019.

 3

 4

 5
                                    A
                                    Marsha J. Pechman
 6                                  United States Senior District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER
     CONCERNING EXPERT DISCOVERY
     (2:19-CV-00288-MJP) - 9
